DETAILED ACTION
	For this Office action, Claims 1, 2, 4-14, and 16-20 are pending.  Claims 3 and 15 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 27 August 2021, with respect to the grounds of rejection of Claims 10 and 12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required said grounds of rejection under 35 U.S.C. 112(b); therefore, said grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 27 August 2021.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 27 August 2021, with respect to the grounds of rejection of the respective claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended independent Claims 1 and 13 to further comprise limitations previously recited in Claims 3, 4, 15 and 16 that were considered allowable.  Upon further consideration, the grounds of rejection 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claims 1, 11 and 13 each recite an artificial intelligence water purifier or corresponding method comprising a camera and water supply pipe that are structured in a manner that is not taught or suggested in the prior art.  Claims 1 and 13 now recite a camera that captures an image of an inner surface of the water supply pipe that includes a mark, wherein said mark and inner surface are required to be within the captured image for image analysis.  Claim 11 recites a camera overlapping a transparent reason of a water supply, wherein said camera captures an image of water overlapping the transparent region.  The configuration of the camera with respect to the water supply pipe, along with the additional features recited in the claims, is not taught or suggested within the prior art; therefore, the claims are considered allowable at this time.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 27 August 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/02/2021